         Case 2:20-cv-03850-PBT Document 17-1 Filed 08/25/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 )
LEAGUE OF WOMEN VOTERS OF                        )
PENNSYLVANIA, et al,                             )
                                                 )   CIVIL ACTION NO. 2:20-cv-03850-PBT
                       Plaintiffs,               )
                                                 )
       vs.                                       )
                                                 )
KATHY BOOCKVAR, et al.                           )
                                                 )
                       Defendants.               )
                                                 )

                    CERTIFICATION IN SUPPORT OF MOTION
             FOR ADMISSION PRO HAC VICE OF SUSAN BAKER MANNING


       I, SUSAN BAKER MANNING, being duly sworn and in support of a Motion for

Admission Pro Hac Vice submitted on my behalf, state as follows:

       1.      I am a member in good standing of the bars of the District of Columbia, where I

have been licensed to practice since 2006, and the State of California, where I have been licensed

to practice since 1998. I have also been admitted to the U.S. Supreme Court (2008); U.S. District

Court for the Northern District of California (1998); U.S. District Court for the Central District of

California (1999); U.S. District Court for the Eastern District of California (1999); U.S. District

Court for the Southern District of California (2005); U.S. District Court for the Northern District of

New York (2007); U.S. District Court for the Eastern District of Texas (2014); U.S. Court of

Appeals for the First Circuit (2012); U.S. Court of Appeals for the Third Circuit (2019); U.S. Court

of Appeals for the Fourth Circuit (2014); U.S. Court of Appeals for the Sixth Circuit (2014); U.S.

Court of Appeals for the Seventh Circuit (2012); U.S. Court of Appeals for the Ninth Circuit

(1998); U.S. Court of Appeals for the Tenth Circuit (2014); U.S. Court of Appeals for the District of
         Case 2:20-cv-03850-PBT Document 17-1 Filed 08/25/20 Page 2 of 2




Columbia Circuit (2005); and U.S. Court of Appeals for the Federal Circuit (2009).

       2.      I am a partner and Senior Pro Bono Trial Attorney with the law firm Morgan

Lewis & Bockius LLP, 1111 Pennsylvania Avenue, NW, Washington DC 20004-2541. I submit

this affidavit in support of my application for admission to appear, pro hac vice, on behalf of

Plaintiffs, in the above-captioned case which is currently pending in the United States District

Court for the Eastern District of Pennsylvania.

       3.      In this matter, I am associated with John P. Lavelle, Jr., a partner at Morgan,

Lewis & Bockius LLP, 1701 Market Street, Philadelphia, PA 19103-2921, who is a member in

good standing of the bar of this Court.

       4.      Plaintiffs request that I appear as counsel and they have requested that I represent

them in this case.

       5.      I declare that (i) I have read the most recent edition of the Pennsylvania Rules of

Professional Conduct and Local Rules of this Court and (ii) I agree to be bound by both sets of

Rules for the duration of the case for which my pro hac vice is sought.

       6.      If my pro hac vice status is granted, I will in good faith continue to advise counsel

who has moved for my pro hac vice admission of the current status of this case for which my pro

hac vice status has been granted and of all material developments therein.

       7.      I affirm under penalties for perjury that the foregoing representations are true and

accurate to the best of my knowledge and belief.


Dated: August 17, 2020                        Respectfully submitted,



                                              ________________________________
                                              Susan Baker Manning




                                                   2
